DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Siderits (applicant’s representative) on 02/26/2021.

The application has been amended as follows: 

Regarding claim 32, please amend claim as follows:
	In claim 32, last line of the claim please substitute “balloon catheter.” with “balloon catheter, wherein treating the ear, nose, throat or paranasal sinus of the patient with the balloon catheter comprises dilating an anatomical passageway within the ear, nose, or throat of the patient”.

Regarding claim 33, please amend claim as follows:
	In claim 33, last line of the claim, please substitute “first and second sensors.” With “first and second sensors, wherein the second working device comprises a balloon catheter, the method further comprising dilating an anatomical passageway within the ear, nose, or throat of the patient with the balloon catheter”.

Reasons for Allowance
Claims 16-33, 36, and 37 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 16, the prior art fails to anticipate and/or render obvious either solely or in combination: “ determining a position of the sensor within the patient’s head based upon an interaction of the sensor with the electromagnetic field and the at least one calibration detail…wherein using at least the first working device to treat the ear, nose, throat or paranasal sinus of the patient comprises dilating an anatomical passageway within the ear, nose, or throat of the patient”.

Regarding independent claim 32, the prior art fails to anticipate and/or render obvious either solely or in combination: “wherein treating the ear, nose, throat, or paranasal sinus of the patient with the balloon catheter comprises dilating an anatomical passageway within the ear, nose or throat of the patient”.

Regarding independent claim 33, the prior art fails to anticipate and/or render obvious either solely or in combination: “wherein the second working device comprises a balloon catheter, the method further comprising dilating an anatomical passageway within the ear, nose or throat of the patient with the balloon catheter”

Claims 17-31, 36 and 37 depend upon allowable base claims 16 and 33 and therefore are considered to be allowable at least by virtue of their dependency upon allowable base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Marjan Saboktakin/
Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793